            Case 1:19-cv-00408-TNM Document 76 Filed 09/17/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,

                              Plaintiffs,
                                                            Civil Action No. 1:19-cv-00408 (TNM)
       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America, et al.

                              Defendants.


RIO GRANDE INTERNATIONAL STUDY
CENTER, et al.,

                              Plaintiffs,

       v.                                                   Civil Action No. 1:19-cv-00720 (TNM)

DONALD J. TRUMP, in his official capacity as
President of the United States of America, et al.

                              Defendants.

 JOINT APPENDIX OF ADMINISTRATIVE RECORD EXHIBITS RELIED UPON BY
       THE PARTIES IN THEIR MOTIONS FOR SUMMARY JUDMGENT

       Pursuant to Local Rule 7(n), the parties have jointly prepared this appendix containing

copies of those portions of the Administrative Record that are cited or otherwise relied upon in the

memoranda in support of or in opposition to the parties’ motions for summary judgment. The joint

appendix includes the following documents.




                                                 1
  Case 1:19-cv-00408-TNM Document 76 Filed 09/17/20 Page 2 of 5




BATES NUMBER                          DOCUMENT DESCRIPTION

     1–5           Action Memo for the Secretary of Defense re: El Paso and Yuma
                   Projects (March 21, 2019)

     6–8           Action Memo – Tab A – Letter from the Acting Secretary of
                   Defense to the Secretary of Homeland Security re: El Paso and
                   Yuma Projects (March 25, 2019)

    9–11           Action Memo – Tab B – Memorandum for the Under Secretary of
                   Defense (Comptroller)/Chief Financial Officer re: El Paso and Yuma
                   Projects (March 25, 2019)

    12–13          Action Memo – Tab C – Memorandum for the Secretary of the
                   Army re: El Paso and Yuma Projects (March 25, 2019)

    14–24          Action Memo – Tab D – Department of Homeland Security Request
                   for Assistance Pursuant to 10 U.S.C. § 284 (Feb. 25, 2019)

    33–37          Action Memo – Tab H – Memorandum from the Deputy Under
                   Secretary of Defense (Comptroller) to the Under Secretary of
                   Defense for Policy (Mar. 8, 2019)

    55–57          Action Memo for Acting Secretary of Defense re: Modification of
                   DoD Support (April 5, 2019)

   137–141         Action Memo for the Secretary of Defense re: El Centro and Tucson
                   Projects (May 8 2019)

   142–144         Action Memo – Tab A – Memorandum from the Acting Secretary of
                   Defense to the Acting Secretary of Homeland Security re: Additional
                   Support to the Department of Homeland Security (May 9, 2019)

   145–156         Action Memo – Tab B – Memorandum from the Acting Secretary of
                   Defense to the Under Secretary of Defense (Comptroller) re:
                   Additional Funding Construction in Support of the Department of
                   Homeland Security Pursuant to 10 U.S.C. § 284 (May 9, 2019)

   158-159         Memorandum of Secretary of the Army Commander, U.S. Army
                   Corps of Engineers re: Construction of Roads and Fences (May 9,
                   2019)

   185–191         Action Memo for the Secretary of Defense re: Military Construction
                   Pursuant to 10 U.S.C. § 2808 (Aug. 21, 2019)



                                  2
  Case 1:19-cv-00408-TNM Document 76 Filed 09/17/20 Page 3 of 5




BATES NUMBER       DOCUMENT DESCRIPTION

   192–195         Action Memo – Tab A – Memorandum for the Secretaries of the
                   Military Departments re: Guidance for Undertaking Military
                   Construction Projects Pursuant to Section 2808 of Title 10, U.S.
                   Code (Sept. 3, 2019)

   196–208         Action Memo – Tab B – Letters to Senators Inhofe and Shelby, and
                   Reps. Smith and Lowey from the Secretary of Defense (Sept. 3,
                   2019)

   209–212         Action Memo – Tab C – Letter to the Acting Secretary of Homeland
                   Security from the Secretary of Defense (Sept. 3, 2019)

   213–215         Action Memo – Tab D – Letter to the Secretary of the Interior from
                   the Secretary of Defense (Sept. 3, 2019)

   216–217         Action Memo – Tab E – List of Military Construction Projects

   218–221         Action Memo – Tab F – Proclamation by the President of the
                   United States Declaring a National Emergency Concerning the
                   Southern Border of the United States

   225–232         Action Memo – Tab H – Necessity of Border Barriers, Summary of
                   Supporting Analysis

   233–241         Action Memo – Tab I – Letter from the Secretary of Homeland
                   Security to the Acting Secretary of Defense (Mar. 20, 2019)

   242–259         Action Memo – Tab J – Info Memo from the Chairman of the Joint
                   Chiefs of Staff to the Acting Secretary of Defense re: Assessment of
                   Whether the Construction of Barriers at the Southern Border is
                   Necessary to Support the Use of Armed Forces in Securing the
                   Border (May 6, 2019).

   266–273         Memorandum from the Secretary of Defense to the Acting Under
                   Secretary of Defense (Comptroller) (Sept. 3, 2019) (including Tabs
                   A–C).

     275           Letter from the Acting Secretary of Defense to the Secretary of
                   Homeland Security (Feb. 18, 2019)




                                  3
  Case 1:19-cv-00408-TNM Document 76 Filed 09/17/20 Page 4 of 5




BATES NUMBER       DOCUMENT DESCRIPTION

   281–301         Memorandum for the Chairman of the Joint Chiefs of Staff from the
                   Acting Secretary of Defense re: Assessment of Whether Military
                   Construction at the Southern Border Is Necessary to Support the Use
                   of the Armed Forces in Addressing the National Emergency at the
                   Southern Border (Apr. 11, 2019) (including attachments 1–2).

   303–308         Info Memo for the Acting Secretary of Defense from the Chairman
                   of the Joint Chiefs of Staff re: Preliminary Assessment as to Whether
                   Military Construction Projects on the Southern Border Could
                   Support Use of the Armed Forces (Feb. 11, 2019)

     310           Border Patrol Manning Model Review

   312–321         Statement by Robert G. Salesses, Deputy Assistant Secretary of
                   Defense for Homeland Defense Integration and Defense Support of
                   Civil Authorities Before the 116th Congress Committee on
                   Homeland Security Subcommittee on Border Security, Facilitation,
                   and Operations, U.S. House of Representatives (June 20, 2019)




                                  4
        Case 1:19-cv-00408-TNM Document 76 Filed 09/17/20 Page 5 of 5




Dated: September 17, 2020              Respectfully submitted,


 /s/ Sarah H. Burt                     JEFFREY BOSSERT CLARK
 SARAH H. BURT                         Acting Assistant Attorney General
 California Bar No. 250378
 (appearing under LCvR 83.2(c)(1))     ALEXANDER K. HAAS
 Earthjustice                          Director, Federal Programs Branch
 50 California Street, Suite 500
 San Francisco, CA 94111               ANTHONY J. COPPOLINO
 Tel: (415) 217-2000                   Deputy Director, Federal Programs Branch
 Fax: (415) 217-2040
 sburt@earthjustice.org                /s/ Andrew I. Warden
                                       ANDREW I. WARDEN (IN Bar No. 23840-49)
 Counsel for Plaintiffs in 19-CV-720   KATHRYN C. DAVIS (DC Bar No. 985055)
                                       Senior Trial Counsel, Federal Programs Branch

 /s/ Brian Segee                       MICHAEL J. GIRARDI
 Brian Segee (CA Bar No. 200795)       RACHAEL L. WESTMORELAND
 (Pro Hac Vice)                        LESLIE COOPER VIGEN
 CENTER FOR BIOLOGICAL                 Trial Attorneys
 DIVERSITY                             United States Department of Justice
 660 S. Figueroa St., Suite 1000       Civil Division, Federal Programs Branch
 Los Angeles, CA 90017                 1100 L Street, N.W.
 Tel: (805) 750-8852                   Washington, DC 20005
 Email:                                Tel: (202) 305-0727
 bsegee@biologicaldiversity.org        Fax: (202) 616-8470
                                       Email: Andrew.Warden@usdoj.gov
 Counsel for Plaintiffs in 19-CV-408
                                       Counsel for Defendants




                                       5
